United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.D., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, SOCIAL SECURITY
ADMINISTRATION, OFFICE OF HEARINGS
& APPEALS, Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1359
Issued: January 28, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 25, 2007 appellant filed a timely appeal from the January 23, 2007 nonmerit
decision of the Office of Workers’ Compensation Programs, which denied reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review this nonmerit
decision.
ISSUE
The issue is whether the Office properly denied appellant’s December 12, 2006 request
for reconsideration.

FACTUAL HISTORY
On the prior appeal of this case,1 the Board found that appellant failed to establish that his
employer subjected him to a hostile work environment.2 It affirmed the denial of his claim for an
emotional condition.3
On November 23, 2005 appellant requested reconsideration. He explained that he was
neither claiming nor seeking compensation for wage loss or medical benefits. Rather, appellant
stated: “The only benefit which I seek is the recovery of leave which was expended during my
illness of 2002[to 2003].” He argued that his supervisor’s persistent discriminatory treatment
and harassment constituted compensable work factors that caused an aggravation of his
gastrointestinal condition. Appellant argued that his additional case assignments, more complex
assignments, special law case assignments and special clerical typing assignments were
measured by unfair, arbitrary case production standards which aggravated his gastrointestinal
condition. He concluded: “Therefore, I am entitled to [F]ederal [E]mployees’ [C]ompensation
[Act] benefits consisting of the right to buy back the leave that I was forced to expend.”
In a decision dated December 15, 2005, the Office granted appellant’s request and
reviewed the merits of his case. The Office denied modification of its prior decision. The Office
noted no evidence establishing error or abuse on the part of the employing establishment and no
documentation on file to indicate an increase in work load, production quota or changes in
assignments.
On December 12, 2006 appellant again requested reconsideration. He repeated that he
was not seeking any benefits under the Act, but sought to buy back leave. Appellant explained
that his condition had improved and that he was now working in a higher-level position. “The
buy back of leave,” he explained, “will make a difference in claimant’s retirement, if he lasts that
long. If he does not, the buy back of leave will be a loss, but claimant is willing to take the risk.”
Appellant also contended that the Office erroneously framed the issue in terms of
whether he sustained an emotional condition, when he was arguing instead that the performance
of his duties aggravated his preexisting physical condition. He argued that overwork aggravated
his preexisting condition after his new supervisor imposed new raw-number de facto monthly
case writing quotas in June 2001, quotas that he felt were unfair and in violation of long-standing
policies and practices. Appellant argued that the situation worsened in early 2002 when the
supervisor assigned an unqualified typist to him causing him to spend significant time correcting
errors, which cut into the time needed to do his own work, violating two memoranda of
understanding and causing him to work in excess of 50 hours a week for over a year.
1

Docket No. 04-1986 (issued January 5, 2005).

2

Appellant charged his supervisor with retaliatory harassment for his Equal Employment Opportunity (EEO)
complaints, a pattern of harassment that was planned to set him up for failure under some artificial unwritten
numerical standard. He stated that his disability “arose as a result of my supervisor’s actions which aggravated a
physical condition of mine.” In support of his claim, appellant submitted a memorandum he wrote to his supervisor
regarding “Harassment in Retaliation of my EEO Complaints.”
3

The facts of this case as set forth in the Board’s prior decision are hereby incorporated by reference.

2

Appellant submitted a declaration describing the overwork that aggravated his preexisting
condition. He submitted lists of cases. Appellant attached samples of proofed work product. He
submitted a partial and unsigned stipulation for compromise settlement between him and the
Commissioner of the Social Security Administration. Appellant submitted a memorandum to his
supervisor regarding “Harassment In Retaliation of my EEO Complaints.” He submitted his
brief from the prior appeal. Appellant also submitted a February 5, 2004 medical report
attributing the aggravation of his dyspepsia to supervisors increasing his work loads, increasing
his writing quotas and other changes in July 2001.
In a decision dated January 23, 2007, the Office denied appellant’s request for
reconsideration. The Office noted that a majority of the documents appellant submitted were
duplicates of evidence previously considered. The only new document was an unsigned and
undated court document, which could not be considered final or relevant. As appellant proffered
no new and relevant evidence pertinent to the issue at hand, the Office denied a merit review of
his case.
On appeal, appellant argued that the Office improperly denied his request for
reconsideration and that he was entitled to buy back the leave I extended when I was ill.
LEGAL PRECEDENT
The Act provides that the Office may review an award for or against payment of
compensation at any time on its own motion or upon application.4 The employee shall exercise
this right through a request to the district Office. The request, along with the supporting
statements and evidence, is called the “application for reconsideration.”5
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.6
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.7 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office

4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.605 (1999).

6

Id. at § 10.606.

7

Id. at § 10.607(a).

3

will deny the application for reconsideration without reopening the case for a review on the
merits.8
ANALYSIS
On appeal, appellant states that he is only seeking to repurchase the leave he used in 2002
and 2003. However, neither the Office nor the Board can grant the remedy appellant seeks. The
Act does not regulate the repurchase of leave. That is a matter between appellant and the
employing establishment.9 Neither the Office nor the Board can compel the employing
establishment to change its leave records.10 The Board has no jurisdiction in the matter.
The Board finds that appellant’s December 12, 2006 request for reconsideration meets
none of the criteria for obtaining a merit review of his claim for compensation.
Appellant’s December 12, 2006 request for reconsideration charged the Office with
misrepresenting his claim as one for an emotional condition. But this does not show that the
Office erroneously applied or interpreted a specific point of law. It is immaterial to the denial of
his claim whether his emotional reaction caused a disabling psychiatric condition or an
aggravation of a physical condition. The emotional reaction must arise from a compensable and
established factor of employment regardless. That was the basis of the Office’s denial, and the
Board affirmed.
Appellant devoted the bulk of his request for reconsideration to the argument that
overwork aggravated his preexisting condition. This is the same argument as previously
considered by the Office and the Board. It does not warrant a reopening of his case for further
merit review.
Appellant revisited the complaints with his supervisor. He again argued that his
supervisor’s discriminatory treatment and harassment were compensable. But these arguments,
and the compromise settlement and the memorandum on “Harassment In Retaliation of my EEO
Complaints,” are not new. Because appellant’s request for reconsideration does not meet at least
one of the standards for obtaining a merit review of his claim for compensation, the Board will
affirm the Office decision denying that request.

8

Id. at § 10.608.

9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Computation of Compensation, Chapter 2.900.13.a.
(January 1991): “When an employee is injured and elects to use sick or annual leave during the period of disability, the
employee may at a later date, with the concurrence of the employing agency, claim compensation for the period of
disability and buy back the leave used. This procedure was reviewed by the Comptroller General in 1953 and
considered permissible. The determining factor is whether the employing agency is willing and able to change the
leave records from leave-with-pay to leave-without-pay.”
10

Cf. Lloyd E. Griffin, Jr., 46 ECAB 979 (1995) (given a lump sum for the annual leave he accrued when he
retired, the claimant, once again employed, sought to have his annual leave reinstated).

4

CONCLUSION
The Board finds that the Office properly denied appellant’s December 12, 2006 request
for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the January 23, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 28, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

